EXHIBIT 10.2

 

SERIES B PREFERRED SHARE PURCHASE AGREEMENT

 

This Series B Preferred Share Purchase Agreement (this “Agreement”), is made as
of April 6, 2015, by and among Infinity Augmented Reality, Inc., a Company
organized under the laws of the State of Nevada (the “Company”), and the persons
and entities whose names are listed in Schedule 1 hereto (the “Initial
Investor(s)”) and any Additional Investors who shall become parties to this
Agreement in accordance with Section 2.3 below (whereupon Schedule 1 shall be
updated to include such additional investor(s) (together with the Initial
Investor(s), the “Investors”); each Investor acting herein severally and not
jointly with any other Investor.

 

W i t n e s s e t h:

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interests of the Company to raise capital all on the terms and
conditions more fully set forth in this Agreement; and

 

WHEREAS, the Company desires to issues and sell and the Investors desire to
purchase from the Company Series B Preferred Stock upon authorization means of
the issuance to the Investors of the Series B Convertible Preferred Stock, par
value US $0.00001 per share, convertible into Common Stock (in the manner set
forth in the Certificate of Designation), par value US $0.00001 per share
(“Preferred B Stock” and “Common Stock”, respectively), upon the effectiveness
of the Company’s amended and restated Certificate of Designation of Series B
Convertible Preferred Stock, $0.00001 par value per share, authorizing such
shares (the “Milestone”).

 

WHEREAS, prior to the Milestone and on the date hereof, the Investors have
agreed to invest 25% of their portion of the Aggregate Purchase Price in return
for Convertible Notes to purchase Preferred B Stock, constituting at the Initial
Closing 11.36% of the issued and outstanding share capital of the Company on a
Fully Diluted basis (the “Notes”).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereby agree as follows:

 

1.The Transaction.

 

1.1.        Issuance and Purchase of Shares. Subject to the terms and conditions
hereof, at the Closings, the Company shall issue and allot to the Investors, and
the Investors shall, severally and not jointly, purchase from the Company, up to
an aggregate number of approximately 286,486,259 Preferred B Stock (the
“Purchased Shares”), each having the rights, preferences and privileges set
forth in the Certificate of Designation, for an aggregate investment of up to US
$5,000,000 (the “Aggregate Purchase Price”). The respective amount of the
Purchased Shares to be purchased by each Investor at the Closing and the
respective portion of the Aggregate Purchase Price to be paid in consideration
for the issuance of the Purchased Shares at the Closing are as set forth in
Schedule 1. The Purchased Shares will be issued following the Milestone, and
become fully paid upon the payment by each of the Investors of its respective
portion of the Aggregate Purchase Price.

 

1.2.        The price per share is calculated based on a pre-money valuation of
the Company of US $6,000,000 (the “Pre Money Valuation”), on a Fully Diluted
basis, as of immediately prior to the Initial Closing (as defined below) and may
be adjusted as stipulated below. “Fully Diluted” for purposes of this Agreement
shall mean the Company's issued and outstanding share capital assuming the
issuance of all securities issuable upon the conversion of any existing
convertible securities or loans, the exercise of all outstanding warrants and
options, including employee options and the exercise of any other rights to
subscribe for any securities of the Company.

 

1.3.        At the Initial Closing, each Investor shall invest 25% of such
Investor’s portion of the Aggregate Purchase Price in consideration for the
Notes, which will be automatically convertible, into Preferred B Stock after the
Milestone.

 



 

- 2 -

 

2.Closings of Issue and Purchase.

 

2.1.        Initial Closing. The issue and sale of the Notes, the purchase
thereof by the Investors under this Agreement, shall take place remotely via the
exchange of documents and signatures, concurrently with the execution of this
Agreement by all parties hereto (the “Initial Closing”), on or at such other
date, time and place as shall be mutually agreed upon by the Company and the
Initial Investors.

 

2.2.        Deferred Closing. Five days after completion of the Milestone, each
Investor will invest the remaining 75% of its respective portion of the
Aggregate Purchase Price listed on Schedule 1 hereto. The issue and sale of the
Purchased Shares, the purchase thereof by the Investors and the registration of
the Purchased Shares in the names of the Investors in the share register of the
Company, shall take place remotely via the exchange of documents and signatures,
concurrently with the execution of this Agreement by all parties hereto (the
“Deferred Closing”), on or at such other date, time and place as shall be
mutually agreed upon by the Company and the Investors.

 

2.3.        Additional Closing. At any time and from time to time during a 6
month period commencing on the Deferred Closing, additional investors approved
by the Company (the “Additional Investor(s)”), shall be entitled to participate
in the investment under this Agreement up to the Aggregate Purchase Price, at
the same price per share, in one or more additional Closings, by executing and
delivering to the Company a Joinder Agreement to this Agreement and to each of
the other Transaction Agreements (as defined below), in substantially the form
of Schedule 2 hereto (the “Joinder”). The issue and sale of the Purchased
Shares, the purchase thereof by the Additional Investors and the registration of
the Purchased Shares in the names of the Additional Investors in the share
register of the Company, shall take place remotely via the exchange of documents
and signatures, concurrently with the execution of the Joinder by the Company
and the Additional Investors (the “Additional Closing”), on or at such date,
time and place as shall be mutually agreed upon by the Company and such
Additional Investors. The Initial Closing, the Deferred Closing and the
Additional Closing shall be collectively referred to as the “Closing”.

 

2.4.        Transactions at the Closing. At each Closing, the following
transactions shall occur, which transactions shall be deemed to take place
simultaneously and no transaction shall be deemed to have been completed or any
document delivered until all such transactions have been completed and all
required documents delivered:

 

2.4.1.     The Company shall deliver to the Investors the following documents or
cause the following actions to be completed:

 

(a)          True and correct copies of resolutions of the Board in the form
attached hereto as Schedule 2.4.1(a), by which, inter alia (i) the execution,
delivery and performance of this Agreement and all documents and agreements
ancillary thereto to which the Company is a party, (collectively, the
“Transaction Documents”) shall be approved; and (ii) the Notes (at the Initial
Closing) or the Purchased Shares (at a Deferred or Additional Closing), as the
case may be, shall be issued to the Investors (subject to their respective
payment of the Purchase Price);

 

(b)          Prior to the Deferred Closing, the Preferred B Certificate of
Designation shall be approved and authorized to be filed with the Secretary of
State of Nevada in the form attached hereto as Schedule 2.4.1.(b) (the
“Certificate of Designation”);

 

(c)          Validly executed Note in the form of Schedule 2.4.1(c) or share
certificates evidencing the Purchased Shares, issued in the names of the
Investors, as the case may be;

 

(d)          The Investors shall transfer to the Company the relative portion of
the Aggregate Purchase Price due at such Closing in US Dollars by wire transfer
to the Company's bank account in accordance with wiring instructions which will
be provided to Investors by the Company prior to the Closing.

 



 

- 3 -

 

3.Representations and Warranties of the Company.

 

3.1.        Organization. The Company is duly incorporated and validly existing
under the laws of the State of Nevada. The Company has all requisite power and
authority to execute and deliver the Transaction Documents and to consummate the
transactions contemplated hereby and thereby.

 

3.2.        Authorization. All corporate action on the part of the Company
necessary for the authorization, execution and delivery of the Transaction
Documents, the performance of all obligations of the Company hereunder, and the
authorization, issuance and sale of the Purchased Shares. This Agreement
constitutes a valid and legally binding obligation of the Company, enforceable
against it in accordance with its terms.

 

3.3.        No Public Offer. Neither the Company nor anyone acting on its behalf
has offered securities of the Company or any part thereof or any similar
securities for issuance or sale to, or solicited any offer to acquire any of the
same from, anyone so as to make issuance and sale of the Preferred A Shares
hereunder not exempt from the registration requirements of Section 5 of the
Securities Act of 1933, as amended (the “Securities Act”) or the Israeli
Securities Law, 1968, or any other applicable securities law.

 

3.4.        Securities Exchange Commission (“SEC”) Filings. None of the
Company’s periodic filings on the SEC (“SEC Filings”) contained, at the time
they were filed, any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading. Since August 31, 2014, the Company has filed all annual and
quarterly reports required to be filed by the Company with the SEC under Section
13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). The financial statements of the Company included in the Company’s SEC
Filings, as of the dates of such documents, were true and complete in all
material respects and complied with applicable accounting requirements and the
published rules and regulations of the Commission with respect thereto, were
prepared in accordance with generally accepted accounting principles in the
United States (except in the case of unaudited statements permitted by Form 10-Q
under the Exchange Act) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly presented
the consolidated financial position of the Company and its subsidiaries as of
the dates thereof and the consolidated results of their operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments that in the aggregate are not material and
to any other adjustment described therein). The Company’s audited financial
statement for the year of 2014 is attached hereto as Schedule 3.4. Such
financial statement is true and correct in all material respects, in accordance
with the books and records of the Company, consistently applied, and fairly and
accurately present in all respects the financial position of the Company as of
such dates and the results of its operations for the period then ended.

 

3.5.        Rights of Others Affecting the Transactions. There are no preemptive
rights of any stockholder of the Company to acquire the Purchased Shares. No
other party has a currently exercisable right of first refusal which would be
applicable to any or all of the transactions contemplated by the Transaction
Documents.

 

3.6.        Authorized Shares. Except as provided in Schedule 3.6(a), the
Company's issued and outstanding share capital immediately prior to the Initial
Closing and upon investment of the Aggregate Purchase Price is and shall be as
set forth in the capitalization table attached hereto as Schedule 3.6(b) (the
“Cap Table”). Except for the Preferred A Shares and any options granted under
any of the Company’s incentive plans, there are no outstanding securities which
are exercisable for, exchangeable for or convertible into shares of Common Stock
or exercisable for, exchangeable for or convertible into instruments which are
convertible into shares of Common Stock, whether such exercise, exchange or
conversion is currently exercisable or exercisable only upon some future date or
the occurrence of some event in the future. All issued and outstanding share
capital of the Company has been duly authorized, and is validly issued and
outstanding and fully paid and non-assessable. The Company will have sufficient
authorized and unissued shares as may be necessary to effect the issuance of the
Purchased Shares on the Deferred Closing and the Additional Closing, and the
Purchased Shares, when issued, will be duly authorized, duly and validly issued,
fully paid and non-assessable and will not subject the holder thereof to
personal liability by reason of being such holder.

 



 

- 4 -

 

3.7.        Non-contravention. Except as provided in Schedule 3.6(a),the
execution and delivery of this Agreement and each of the other Transaction
Documents by the Company, the issuance of the Purchased Shares in accordance
with the terms hereof, and the consummation by the Company of the other
transactions contemplated by this Agreement and the other Transaction Documents,
do not and will not conflict with or result in a breach by the Company of any of
the terms or provisions of, or constitute a default under (i) the Certificate of
Incorporation or By-laws, as contemplated to be amended prior to the Deferred
Closing, (ii) any indenture, mortgage, deed of trust, or other material
agreement or instrument to which the Company is a party or by which it or any of
its properties or assets are bound, or (iii) any existing applicable law, rule,
or regulation or any applicable decree, judgment, or order of any court, United
States federal or state regulatory body, administrative agency, or other
governmental body having jurisdiction over the Company or any of its properties
or assets, except in the case of (iii) such conflict, breach or default which
would not have or result in a Material Adverse Effect.

 

For purposes hereof, the term “Material Adverse Effect” shall mean any change or
effect, whether prior to, or later than, the date hereof, that, when taken, is
or is reasonably likely to be materially adverse to the business, assets, rights
or property (including intangible assets), liabilities, financial condition,
prospects or results of operations of the Company.

 

3.8.        Securities Law Matters; Approvals. Except as provided in Schedule
3.6(a) hereto, no authorization, approval or consent of any court, governmental
body, regulatory agency, self-regulatory organization, or stock exchange or
market or the stockholders of the Company is required to be obtained by the
Company for the issuance and sale of the Purchased Shares to the Investor as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained. Assuming the accuracy of the representations
and warranties of the Investor set forth in Section 4 below, the offer and sale
by the Company of the Purchased Shares is exempt from (i) the registration and
prospectus delivery requirements of the Securities Act and the rules and
regulations of the SEC thereunder; and (ii) the registration and/or
qualification provisions of all applicable state and provincial securities and
“blue sky” laws.

 

3.9.        Absence of Litigation. Except as set forth in Schedule 3.9 hereto,
there is no action, suit, proceeding, inquiry or investigation before or by any
court, public board or body pending or, to the knowledge of the Company,
threatened against or affecting the Company before or by any governmental
authority or non-governmental department, commission, board, bureau, agency or
instrumentality or any other person, wherein an unfavorable decision, ruling or
finding would have a Material Adverse Effect or which would adversely affect the
validity or enforceability of, or the authority or ability of the Company to
perform its obligations under, any of the Transaction Documents. The Company is
not aware of any valid basis for any such claim that (either individually or in
the aggregate with all other such events and circumstances) could reasonably be
expected to have a Material Adverse Effect. There are no outstanding or
unsatisfied judgments, orders, decrees, writs, injunctions or stipulations to
which the Company is a party or by which it or any of its properties is bound,
that involve the transaction contemplated herein or that, alone or in the
aggregate, could reasonably be expect to have a Material Adverse Effect.

 

3.10.      Brokers. Except as provided in Schedule 3.10 hereto, no agent,
broker, investment banker, person or firm acting in a similar capacity on behalf
of or under the authority of the Company is or will be entitled to any broker's
or finder's fee or any other commission or similar fee, directly or indirectly,
on account of any action taken by the Company in connection with any of the
transactions contemplated under this Agreement.

 

3.11.      Tax Returns. The Company has filed all federal, state and local tax
returns and other reports they are required by law to file and has paid all
taxes, assessments, fees and other governmental charges that are due and
payable. To the best of Company’s knowledge, the provision for taxes on the
books of Company are adequate for all years not closed by applicable statutes,
and for its current fiscal year, and Company have no knowledge of any deficiency
or additional assessment in connection therewith not provided for on its books.

 



 

- 5 -

 

3.12.      Intellectual Property Rights. The Company owns or has obtained the
right to use good, valid subsisting, unexpired, and enforceable title to, free
and clear of all liens or other third party rights or claims or otherwise and
possess full and unrestricted rights to use all patents, trademarks, service
marks, trade names and copyrights, applications, licenses and rights with
respect to the foregoing, and all trade secrets, including know-how inventions,
designs, processes, works of authorship, computer programs and technical data
and information used and sufficient for use in the conduct of its business as
now conducted (collectively, the “Company IP”), provided, that it is
acknowledged that the Company is an early stage company that will be required to
engage in further development activity as part of conducting of its current and
contemplated business. At this time, the Company has not filed any Patents,
Trademarks or Copyrights. The Company did not receive any claim or other written
notice, nor to the best of the Company’s knowledge have any of its shareholders,
employees, officers or directors received a claim or such threat of a claim,
pursuant to which a product or service currently in research and development or
developed by the Company violates or will violate any license, infringes or will
infringe any intellectual property rights of any person or challenges or
questions the Company’s right or title in any of the Company IP, nor is there
any reasonable basis for such claim. The Company has not received any
communications, written, or verbal, alleging that the Company has violated or
infringed on or, by conducting its business or as currently proposed to be
conducted, would violate or infringe on any intellectual property of any other
person or entity. There are no outstanding liens, options, licenses, agreements,
claims, encumbrances or shared ownership interests of any kind relating to the
Company IP, nor is the Company bound by or a party to any options, licenses or
agreements of any kind with respect to the patents, trademarks, service marks,
trade names, copyrights, trade secrets, licenses, information, know-how,
proprietary rights and processes of any other person.

 

3.13.      Related Party Transactions. Except as set forth in Schedule 3.13
attached hereto, no material relationship, agreements or arrangements, direct or
indirect, exists between or among the Company on the one hand and the directors,
officers, or shareholders of the Company or their respective affiliates, on the
other hand (including indirect, beneficial and ultimate holders and their
respective directors and officers). No employee, officer, or director of the
Company or member of his or her immediate family is indebted to the Company, nor
is the Company indebted (or committed to make loans or extend or guarantee
credit) to any of them. Neither the Company’s nor its employees, officers,
shareholders (including indirect, beneficial and ultimate holders and their
respective directors and officers) or directors or members of their immediate
family or their affiliates has any direct or indirect interest in any firm or
corporation that competes directly or indirectly with the Company or the
Company’s business as currently conducted or as proposed to be conducted
immediately following consummation of the Closing. No officer or director or
shareholder (including indirect, beneficial and ultimate holders and their
respective directors and officers) of the Company, nor any of their family or
their affiliates, are, or have been, directly or indirectly interested in any
contract with the Company, or have derived, received, or were entitled to, any
interest, contribution, incentive, or other form of benefit in connection with
the Company’s business (except for any grants under any incentive plan of the
Company) , or any of the contracts and/or commercial arrangements to which the
Company is a party, nor are expected to be or will be, entitled to such. No
guarantees to secure the Company’s indebtedness were provided by any of the
Company’s shareholders or their affiliates. The Company does not secure,
surrogate, or guarantee any indebtedness or commitments of any of the Company’s
shareholders and/or their affiliates.

 

4.Representations and Warranties of the Investors.

 

Each of the Investors hereby, severally and with respect to such Investor only,
hereby represents and warrants towards the Company the following to be true and
correct as of the date hereof and as of the date of the Closing, and hereby
acknowledge that the Company is entering into this Agreement in reliance
thereupon:

 

4.1.        Power; Enforceability. The Investor has all requisite legal and/or
corporate power to execute and deliver the Transaction Documents to which it is
a party and to carry out and perform its obligations under their terms, and such
agreements, when executed and delivered by the Investor, will constitute the
valid, binding and enforceable obligations of the Investor.

 



 

- 6 -

 

4.2.        Authorization. The execution, delivery and performance of the
obligations of the Investor hereunder and the Transaction Documents or other
action on the part of the Investor necessary for the authorization, execution,
delivery and performance of the Transaction Documents, have been duly authorized
by all necessary corporate action and been taken or will be taken prior to the
Closing in which such Investor participates.

 

4.3.        Experience. The Investor is experienced investors and has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Purchased Shares, and has so evaluated the merits and risks of such
investment. The Investor is able to bear the economic risk of an investment in
the Purchased Shares and are able to afford a complete loss of such investment.

 

4.4.        Disclosure of Information. The Investor and its legal counsel have
had an opportunity to discuss the Company's business, management, assets,
financial affairs and the terms and conditions of the offering of the Purchased
Shares with the Company and have had an opportunity to ask questions of and
receive answers from duly authorized officers or other representatives of the
Company, to review the Company's facilities, conduct due diligence
investigations sufficient to their needs and requirements with respect to the
transactions contemplated under this Agreement, and to review and inspect all of
the data and information provided to them by the Company in connection with this
Agreement.

 

4.5.        Each of the Investor hereby represents towards the Company that it
is familiar with the Company, its business and operations and is entering this
Agreement and the transactions contemplated hereunder, on an “AS IS” basis,
based on the Company’s financial situation as of the date hereof, without
reliance on any representations and/or warranties made by Company and/or other
third parties except for those specifically provided in this Agreement. Further,
and without derogating from the aforesaid, each Investor acknowledges that the
investment hereunder and the Purchased Shares which may be issued hereunder,
involve substantial risk and that it is able to bear the economic risk
associated with an investment in the Company and is aware that such investment
should be regarded as highly speculative and may cause it substantial or total
loss of its investment. Notwithstanding the forgoing, since the Company is or
was until very recently a public traded company, each of the Investors was able
to review the Company’s SEC Filings, including with respect to the Company’s
business, management, assets and financial affairs.

 

4.6.        Accredited Investor. Each of the Investor is an “accredited
investor” as such term is defined in Rule 501 of Regulation D promulgated under
the Securities Act, 1933, or is an otherwise qualified investor under any other
applicable law of any relevant jurisdiction.

 

4.7.        The Investor understands that none of Purchased Shares have been
registered under the Securities Act, or the laws of any jurisdiction, and agrees
that the Purchased Shares may not be sold, offered for sale, transferred,
pledged, hypothecated or otherwise disposed of except in compliance with the
Securities Act, Israeli Securities Law or any applicable securities laws of any
jurisdiction (including but not limited to pursuant to an exemption therefrom).
The Purchased Shares will bear the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED OR QUALIFIED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE OR OTHER JURISDICTION’S SECURITIES
LAWS. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE OR PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT
IN EFFECT WITH RESPECT TO THE SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL
(SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY) THAT SUCH REGISTRATION IS
NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF THE ACT.

 

4.8.        Survival. The aforesaid representations shall survive termination or
expiration of this Agreement, howsoever arising.

 



 

- 7 -

 

5.Conditions to Closing of the Investors.

 

The obligations of each Investors to purchase the Purchased Shares and to
transfer the funds at each Closing are subject to the fulfillment at or before
the Closing of the following conditions precedent (to the extent indicated
below), any one or more of which may be waived in whole or in part by the
Investors, which waiver shall be at the sole discretion of the Investors:

 

5.1.        Covenants. All covenants, agreements, and conditions contained in
this Agreement to be performed or complied with by any person or entity other
than the Investors prior to the Closing shall have been performed or complied
with by such person or entity prior to or at the Closing.

 

5.2.        Consents, etc. The Company shall have secured all permits, consents
and authorizations that shall be necessary or required to consummate this
Agreement and to issue the Notes or the Purchased Shares, as the case may be, to
the Investors at the Closing.

 

5.3.        Delivery of Documents. All of the documents to be delivered by the
Company pursuant to Section 2.4.1 shall have been delivered to the Investors.
All the Transaction Documents shall have been executed by each of the other
parties thereto and delivered to the Investors (or their legal counsel) by the
Company.

 

5.4.        Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incidental to such transactions shall be satisfactory
in substance and form to the Investors, and the Investors shall have received
all such counterpart originals or certified copies of such documents as the
Investors may reasonably request.

 

5.5         Deferred Closing. With respect to the Deferred Closing, the
Milestone has been completed, meaning that Certificate of Designation has been
filed with the State of Nevada and the waiting period has elapsed.

 

6.Miscellaneous.

 

6.1.        Further Assurances. Each of the parties hereto shall perform such
further acts and execute such further documents as may reasonably be necessary
to carry out and give full effect to the provisions of this Agreement and the
intentions of the parties as reflected thereby.

 

6.2.        Governing Law; Jurisdiction. This Agreement shall be governed by and
construed according to the laws of the State of New York, without regard to the
conflict of laws provisions thereof. The parties hereby irrevocably and
unconditionally submit to the exclusive jurisdiction of courts in New York, New
York in respect of any matter arising in connection with this Agreement.

 

6.3.        Successors and Assigns; Assignment. Except as otherwise expressly
limited herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors, and administrators of
the parties hereto. None of the rights, privileges, or obligations set forth in,
arising under, or created by this Agreement may be assigned or transferred
without the prior consent in writing of each party to this Agreement, with the
exception of the following assignments and transfers which may be made freely
without such consent: assignments and transfers from an Investor to a Permitted
Transferee (as defined in the Certificate of Designation) of such Investor made
in accordance with the provisions of the Certificate of Designation.

 

6.4.        Entire Agreement; Amendment and Waiver. This Agreement and the
Exhibits and Schedules hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matters hereof and
thereof and any other written or oral agreement relating to the subject matter
hereof existing between the parties are expressly canceled. Any term of this
Agreement may be amended only by a written instrument signed by the Company and
the Investors representing at least a majority of all funds invested by all
Investors. The observance of any term hereof may be waived (either prospectively
or retroactively and either generally or in a particular instance) only with the
written consent of the party against such waiver is sought.

 



 

- 8 -

 

6.5.        Notices, etc. All notices and other communications required or
permitted hereunder to be given to a party to this Agreement shall be in writing
and shall be telecopied or mailed by registered or certified mail, postage
prepaid, or prepaid air courier, or otherwise delivered by hand or by messenger,
addressed to such party's address as set forth in Schedule 1 or at such other
address as the party shall have furnished to each other party in writing in
accordance with this provision. Any notice sent in accordance with this Section
6.5 shall be effective (i) if mailed, ten (10) business days after mailing, (ii)
if by air courier five (5) business days after delivery to the courier service,
(iii) if sent by messenger, upon delivery, and (iv) if sent via facsimile or
email, the first business day in Tel Aviv after transmission and electronic
confirmation of receipt (provided, however, that any notice of change of address
shall only be valid upon receipt).

 

6.6.        Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to any party hereof upon any breach or default under
this Agreement of another party, shall be deemed a waiver of any other breach or
default theretofore or thereafter occurring; nor shall it impair any such right,
power or remedy of the aggrieved party nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring. Any waiver, permit, consent, or
approval of any kind or character on the part of any party hereof of any breach
or default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any of
the parties, shall be cumulative and not alternative.

 

6.7.        Severability. If any provision of this Agreement becomes or is held
by a court of competent jurisdiction to be illegal, unenforceable or void under
applicable law, then such provision shall be excluded from this Agreement and
the remainder of this Agreement shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms; provided,
however, that in such event this Agreement shall be interpreted so as to give
effect, to the greatest extent consistent with and permitted by applicable law,
to the meaning and intention of the excluded provision as determined by such
court of competent jurisdiction.

 

6.8.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and enforceable against
the parties actually executing such counterpart, and all of which together shall
constitute one and the same instrument. Executed counterparts delivered via any
means of electronic transmission shall be deemed as originals.

 

6.9.        Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

 

[The Signature Page Follows]

 



 

- 9 -

 

[Signature Page to the Series B Preferred Share Purchase Agreement]

 

IN WITNESS WHEREOF the parties have signed this Agreement as of the date first
hereinabove set forth.

 



COMPANY: Infinity Augmented Reality, Inc.         By: /s/ Ortal Zanzuri   Name:
Ortal Zanzuri   Title: CFO         By: /s/ Motti Kushnir   Name: Motti Kushnir  
Title: CEO       THE INVESTORS: Singulariteam Fund II LP         By: /s/ Moshe
Hogeg   Name: Moshe Hogeg   Title: Principal         Platinum Partners Value
Arbitrage Fund L.P.         By: /s/ Mark Nordlicht   Name: Mark Nordlicht  
Title: CIO         SUN CORPORATION         By: /s/ Masanori Yamaguchi   Name:
MasanoriYamaguchi   Title: CEO



 

 

 

 



 

 